The State in a motion for rehearing insists that we were in error in holding that the court should have given a charge on circumstantial evidence. The facts are short and have been re-examined. It is clear that the officers could not have known that the bottle which appellant had in her hand contained whisky, or that the sack contained whisky, save from the discoveries after she had broken the bottles. This led us to say originally that proof of possession of a quart or more than a quart of whisky was "a matter of inference from other facts in evidence." We are still of opinion that the court fell into error in not charging on circumstantial evidence.
The motion for rehearing is overruled.